 
GENERAL RELEASE AND SETTLEMENT AGREEMENT
 
THIS GENERAL RELEASE AND SETTLEMENT AGREEMENT (“Agreement”), which shall be
deemed effective upon full execution by each of the signatories between, on one
hand, Nu Horizons Electronics Corporation (“Nu Horizons”); and on the other
hand, Lazar, Levine & Felix, LLP, Nazeleen Sataur, Amiram Bielory, Michael
Dinkes, and ParenteBeard LLC  (collectively “the LLF Parties”).
 
RECITALS
 
WHEREAS, Nu Horizons is the Claimant and the LLF Parties are the Respondents in
an arbitration proceeding with the American Arbitration Association (“AAA
Action”), No. 131 07 Y 00118109;
 
WHEREAS, all the Respondents in the AAA Action have generally denied liability;
and
 
WHEREAS, the Claimant and the Respondents in the AAA action desire to resolve
all claims that were asserted or could have been asserted in the AAA Action,
without the cost, uncertainty, and delay of further litigation.
 
NOW, THEREFORE, in consideration of the respective covenants, undertakings,
representations and conditions hereinafter set forth, and intending to be
legally bound, the parties hereto agree as follows:
 
1.   Payment to Nu Horizons.  The LLF Parties shall cause to be paid, on or
before October 4, 2010, to Nu Horizons the total sum of one million nine hundred
thousand United States Dollars ($1.9 million) in immediately available funds
(the “Settlement Payment”).
 
 
 

--------------------------------------------------------------------------------

 
 
2.   Releases.
 
(a)   Upon receipt of the Settlement Payment, Nu Horizons and its past and
present shareholders, subsidiaries, affiliates, agents, employees, officers,
attorneys, successors and assigns (the “Nu Horizons Releasing Entities”),
absolutely and forever discharge and release each and all of the LLF Parties,
together with each of their past and present shareholders, subsidiaries,
affiliates, agents, employees, officers, attorneys, insurers, successors and
assigns of and from any and all claims, actions, causes of action, proceedings,
contracts, judgments, obligations, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, covenants, trespasses, damages, demands, agreements,
promises, liabilities, controversies, costs, expenses, attorneys’ fees and
losses whatsoever, whether in law or in equity and whether based on any federal
law, state law, common law right of action or otherwise, foreseen or unforeseen,
matured or unmatured, known or unknown, accrued or not accrued, that the Nu
Horizons Releasing Entities ever had, now have, or ever may have, from the
beginning of the world to the date of this Agreement, that relate to the claims
that were or could have been asserted in the AAA Action.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)   Upon receipt of the Settlement Payment, each of the LLF Parties and their
past and present shareholders, subsidiaries, affiliates, agents, employees,
officers, attorneys, successors and assigns (the “LLF Releasing Entities”),
absolutely and forever discharge and release Nu Horizons and each of its past
and present shareholders, subsidiaries, affiliates, agents, employees, officers,
attorneys, insurers, successors and assigns of and from any and all claims,
actions, causes of action, proceedings, contracts, judgments, obligations,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
covenants, trespasses, damages, demands, agreements, promises, liabilities,
controversies, costs, expenses, attorneys’ fees and losses whatsoever, whether
in law or in equity and whether based on any federal law, state law, common law
right of action or otherwise, foreseen or unforeseen, matured or unmatured,
known or unknown, accrued or not accrued, that the LLF Releasing Entities ever
had, now have, or ever may have, from the beginning of the world to the date of
this Agreement, that relate to the claims that were or could have been asserted
in the AAA Action.
 
(c)   Having been fully advised by their respective counsel, it is the intention
of Nu Horizons and the LLF Parties that, notwithstanding the possibility that
they or their counsel may discover or gain a more complete, different or
contrary understanding of the facts, events or law which, if presently known or
fully understood, would have affected the foregoing releases, this Agreement
shall be deemed to have fully, finally and forever settled any and all claims
encompassed by the releases set forth herein, without regard to the subsequent
discovery or existence of different, contrary or additional facts, events or
law.
 
3.   No Admission of Liability.  Neither the negotiation, nor the terms,
conditions and other provisions nor the performance of this Agreement shall be
(a) deemed or construed in any manner whatsoever to be an admission as to the
merit or lack of merit of any claim or defense in the AAA Action; or (b) used by
any party for any purpose other than the enforcement of the provisions hereof
and/or the releases provided for herein.
 
 
3

--------------------------------------------------------------------------------

 
 
4.   Confidentiality.  The parties agree that the terms of this Agreement, all
matters relating to the subject matter of this Agreement, including transcripts,
exhibits, and discovery materials relating to the AAA Action, shall be kept
confidential and should not be disclosed to any third-party at any time except
(and only to the minimum extent) as required by applicable law.  Moreover, the
terms of this Agreement and all the matters relating to the subject matter of
this Agreement may not be used or disclosed in any Court, arbitration, or other
legal proceeding except to enforce provisions of this Agreement.
 
5.   Non-Disparagement.   Nu Horizons, on the one hand, and each of the LLF
Parties, on the other hand, each for themselves and their respective principals,
shareholders, members, parents, subsidiaries, employees, agents, predecessors,
successors and assigns covenant and agree that they will not make any subjective
remarks or disparaging comments about the other or the other’s past or present
principals, shareholders, members, parents, subsidiaries, employees, agents,
predecessors, successors and assigns.
 
6.   Default Remedies.  Upon a default by any party of its respective
obligations under this Agreement, including but not limited to the payments
identified in paragraph 1, above, any other party to this Agreement may commence
an action under this Agreement seeking to enforce this Agreement.  Costs and
expenses of suit including reasonable attorneys’ fees shall be payable to the
prevailing party.
 
 
4

--------------------------------------------------------------------------------

 
 
7.   Miscellaneous.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to that
State’s conflict of laws provisions.  Further, the parties give their consent to
exclusive jurisdiction in any state or federal court in the State of New
York.  This Agreement will be construed as if all parties prepared it, and no
rule of construction relating to the identity of the drafting party shall
apply.  The paragraph headings contained in this Agreement are for convenience
of reference only and shall not affect the interpretation or construction of
this Agreement.  No failure or delay in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder.  All prior statements,
representations, understandings and agreements between Nu Horizons and any of
the LLF Parties relating to the subject matter hereof are superseded by this
Agreement, which fully and completely expresses their agreement.  No party is
relying on a representation of any kind that is not expressly stated in this
Agreement.  This Agreement may not be modified, changed, or amended
orally.  This Agreement may be executed in multiple counterparts and/or by
facsimile or electronic transmission, each of which, when so executed and
delivered, shall be an original but such counterparts shall together constitute
one and the same instrument and agreement.
 
8.   All expenses related to the arbitration proceeding itself, including
without limitation the amounts payable to AAA and the amounts payable for
transcription of the proceedings, will be divided equally between, on one hand,
Nu Horizons; and on the other hand, the LLF Parties.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF and intending to be legally bound, the parties hereto have
signed and executed this Agreement.
 


NU HORIZONS ELECTRONICS CORPORATION
 
 
By:           s/ Kurt Freudenberg
 
 
Date:  9-14-2010
LAZAR, LEVINE & FELIX, LLP
 
 
By:           s/Henry Guberman
 
Date:                       9/14/10                                        
 
 
AMIRAM BIELORY
 
 
By:           s/Amiram Bielory
 
Date:                       9/14/10                                        
 
 
MICHAEL DINKES
 
 
By:           s/Michael Dinkes
 
Date:                       9/14/10                                        
 
 
NAZELEEN SATAUR
 
 
By:           s/Nazeleen Sataur
 
Date:                       9/14/10                                        
 
 
PARENTEBEARD LLP
 
 
By:           s/ Philip Santarelli
 
 
Date: September 14, 2010

 
 
6

--------------------------------------------------------------------------------

 